Error: Expected the default config, but wasn't able to find it, or it isn't a Dictionary
                             United States Bankruptcy Appellate Panel
                                                         FOR THE EIGHTH CIRCUIT

                                                                      ______

                                                                   No. 09-6079
                                                                     ______

In re: Walter S. Marble,                                                *
                                                                        *
                            Debtor.                                     *
                                                                        *
Patricia Wallace,                                                       * Appeal from the United States
                                                                        * Bankruptcy Court for the Eastern
              Plaintiff – Appellee,                                     * District of Missouri
                                                                        *
                             v.                                         *
                                                                        *
Walter S. Marble                                                        *
                                                                        *
              Defendant – Appellant.                                    *
                                                                      ______

                                                           Submitted: March 11, 2010
                                                              Filed: March 31, 2010
                                                         (Revised to correct date of filing)
                                                                      ______

Before KRESSEL, Chief Judge, MAHONEY and VENTERS, Bankruptcy Judges.
                                ______

KRESSEL, Chief Judge.

       Walter S. Marble appeals from the bankruptcy court’s 1 order granting
Patricia Wallace’s motion for judgment on the pleadings and denying his motion
                                                            
              1
             The Honorable Kathy A. Surratt-States, United States Bankruptcy
Judge for the Eastern District of Missouri.
                                                                         1 
 
for summary judgment. The bankruptcy court determined that the debt owed by
Marble to Wallace under the hold harmless provision of their marital settlement
agreement is not dischargeable. We affirm.

                                                               BACKGROUND

      Patricia Wallace and Walter Marble married in 1987. During their marriage,
they signed an indemnity agreement with an insurance company, in connection
with a contract related to a business owned by Marble and a business associate.
Wallace was required to sign the agreement, although she was not involved in the
business. Wallace and Marble later entered into a marital settlement agreement,
under which Marble agreed to pay and defray the marital debts and liabilities and
to indemnify Wallace and hold her harmless with respect to all marital debts,
except for the mortgage on the marital residence. Wallace agreed to indemnify
Marble and hold Marble harmless with respect to the mortgage on the marital
residence. The MSA was incorporated into the judgment for dissolution of
marriage entered on September 20, 2000.

       On October 14, 2005, Marble filed a voluntary chapter 7 petition.2 He did
not list Wallace, his former spouse, as a creditor on his schedules or give her
written notice of the case. Marble received his discharge on February 2, 2006. On
August 10, 2007, Wallace and Marble were sued in Cook County Illinois Circuit
Court for breach of the indemnity agreement. Because Marble’s debt under the
indemnity agreement had been discharged in his bankruptcy case, he was
dismissed from the suit. Wallace then filed a cross-claim against Marble for
indemnification under the hold harmless provision of their MSA.

                                                            
              2
             The Bankruptcy Abuse Prevention and Consumer Protection Act of
2005, Pub.L. No. 109-8, 119 Stat. 23 (codified as amended in scattered sections of
11 U.S.C.), governs cases filed on or after October 17, 2005. Because this case was
filed before the 2005 amendments, the prior version of the statute applies and
except where noted, all references are to the pre-BAPCPA statute in effect in
2004.
                                                                   2 
 
       On December 15, 2008, rather than litigate the dischargeability of this debt
in state court, 3 Wallace filed an application to reopen Marble’s bankruptcy case
and on December 17, 2008, the bankruptcy court reopened the case for the purpose
of determining the dischargeability of the debt.

       On December 30, 2008, Wallace filed a complaint seeking a determination
that Marble’s obligation to Wallace under the hold harmless provision of the MSA
is a debt that was not discharged pursuant to 11 U.S.C. §§ 523(a)(5) and (15). In
response, Marble argued: 1) he did not need to list Wallace as a creditor in his
bankruptcy petition because he did not owe her alimony, maintenance or child
support; 2) there would not be any forthcoming marital debt; 3) Wallace was not
required to sign the indemnity agreement, but did so of her own volition; 4) the
hold harmless provision of the MSA did not constitute alimony, maintenance or
child support and was not excepted from discharge under § 523(a)(5) or (a)(15); 5)
the indemnity agreement with the insurance company and underlying contract are
not a marital debt and are not covered under the hold harmless provision; and 6)
his bankruptcy case was improperly reopened because he was discharged and no
statutory exception applied.

       On February 13, 2009, Wallace filed a motion for judgment on the
pleadings. She argued that the hold harmless provision of the MSA is
nondischargeable under 11 U.S.C. § 523(a)(5). Marble did not file any response to
Wallace’s motion for judgment on the pleadings. Instead, on February 18, 2009,
he filed a summary judgment motion. Marble argued that his bankruptcy case was

                                                            
              3
              The state court had jurisdiction to determine the dischargeability of
this debt. Stabler v. Beyers (In re Stabler), 418 B.R. 764, 770 (B.A.P. 8th Cir.
2009) (“Aside from determinations of dischargeability under 11 U.S.C. §
523(a)(2), (4), or (6), state courts have concurrent jurisdiction to determine the
dischargeability of a debt.”) (citing 11 U.S.C. § 727(b); Everly v. 4745 Second
Ave., Ltd. (In re Everly), 346 B.R. 791, 796 (B.A.P. 8th Cir. 2006)). 

                                                               3 
 
improperly reopened because he was discharged in a pre-BAPCPA no asset case
and that all of his debts were discharged because they were not subject to any
statutory exceptions. The bankruptcy court ruled in favor of Wallace on her
motion for judgment on the pleadings and denied Marble’s summary judgment
motion. Wallace v. Marble (In re Marble), 419 B.R. 407 (Bankr. E.D. Mo. 2009).

                            STANDARD OF REVIEW

       We review de novo the grant of judgment on the pleadings. Poehl v.
Countrywide Home Loans, Inc., 528 F.3d 1093, 1096 (8th Cir. 2008). Judgment
on the pleadings is appropriate where there is no genuine issue of material fact and
the moving party is entitled to judgment as a matter of law. Id.; Faibisch v. Univ.
of Minn., 304 F.3d 797, 803 (8th Cir. 2002). “We view all facts pleaded by the
nonmoving party as true and grant all reasonable inferences in favor of that party.”
Id. (citing Syverson v. FirePond, Inc., 383 F.3d 745, 749 (8th Cir. 2004)).
Although statutory exceptions to discharge are ordinarily construed narrowly, we
liberally construe the exception under 11 U.S.C. § 523(a)(5). Holliday v. Kline (In
re Kline), 65 F.3d 749, 750-51 (8th Cir. 1995).

                                   DISCUSSION

      Prior to the 2005 amendments, 11 U.S.C. § 523(a)(5)(B) provided that a
chapter 7 discharge does not discharge an individual from any debt:

      to a spouse, former spouse, or child of the debtor, for alimony to,
      maintenance for, or support of such spouse or child, in connection
      with a separation agreement, divorce decree or other order of a court
      of record ... but not to the extent that ... such debt includes a liability
      designated as alimony, maintenance, or support, unless such liability
      is actually in the nature of alimony, maintenance, or support.

The bankruptcy court found on the pleadings that Marble’s debt to Wallace under
the MSA was 1) an obligation to a spouse, former spouse, or child of the debtor; 2)

                                          4 
 
the obligation arose in or was made in connection with a separation agreement; and
3) the obligation was in the nature of alimony, support or maintenance. See
McKinnis v. McKinnis (In re McKinnis), 287 B.R. 245, 250 (Bankr. E.D. Mo.
2002). The bankruptcy court looked only to the language of the MSA, which was
attached to the complaint and also to the defendant’s answer and his summary
judgment motion. 4 The validity of the MSA was not disputed.

       On appeal, Marble challenges 5 only the determination that the obligation
arose in or was made in connection with a separation agreement. Marble’s primary
argument is that his debt to Wallace occurred before the divorce rather than in the
course of the divorce, and therefore is dischargeable. Marble fundamentally
misunderstands the nature of the debt that Wallace is seeking to except from
discharge. Marble is correct that Wallace’s original debt to the insurance company
arose out of the indemnity agreement with the insurance company prior to the state
court’s dissolution order. However, Marble’s debt to Wallace arises from his
obligation to hold her harmless under the indemnity agreement in the judgment for

                                                            
              4
             On a motion for judgment on the pleadings, it is proper for a court to
consider a document where the document was attached to the complaint,
necessarily embraced by the pleadings, and its contents were not disputed by the
parties. See Surgical Synergies v. Genesee Assocs., Inc., 432 F.3d 870, 873 n. 3
(8th Cir. 2005) (“The district court properly considered the stock purchase
agreement along with the pleadings because it was attached to the complaint and
was ‘necessarily embraced by the pleadings.’”); Porous Media Corp. v. Pall Corp.,
186 F.3d 1077, 1079 (8th Cir. 1999) (finding that on a motion for judgment on the
pleadings, the district court properly relied on a transcript of court proceedings
from previous litigation involving the same parties).
               
              5
             Marble also argues that his debt to Wallace is not a “domestic support
obligation” as defined by 11 U.S.C. § 101(14A), which was part of the BAPCPA
amendments. This argument is irrelevant because the phrase “domestic support
obligation” does not even occur in the pre-BAPCPA § 523(a). Section 101(14A) is
inapplicable to Marble’s case because it was added to the Code after Marble filed
his case and in any event, does not change the meaning of the pre-BAPCPA §
523(a)(5).

                                                               5 
 
dissolution of marriage, creating a new debt. The debt was therefore clearly an
obligation that arose in or was made in connection with a separation agreement.
See Williams v. Williams (In re Williams), 703 F.2d 1055, 1057 (8th Cir. 1983)
(“[U]ndertakings by one spouse to pay the other’s debts [. . .] can be ‘support’ for
bankruptcy purposes.”); Burton v. Burton (In re Burton), 242 B.R. 674, 678
(Bankr. W.D. Mo. 1999) (“a ‘new’ debt is created between a debtor and his ex-
spouse when, pursuant to a divorce decree, the debtor is ordered to assume a credit
card debt incurred jointly during the marriage and ordered to hold the ex-spouse
harmless for that debt.”).

                                 CONCLUSION

      Because we find no error in the bankruptcy court’s determination that the
appellant’s debt is nondischargeable pursuant to 11 U.S.C. § 523(a)(5)(B), we
affirm.
                     -----------------------------------------------




                                         6